NON-AQUEOUS ELECTROLYTE SECONDARY BATTERY HAVING AN IMPROVED INSULATION LAYER

Primary Examiner: Gary Harris 		Art Unit: 1727       July 20, 2022
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 05/13/2022 & 06/06/2022 were considered by the examiner.

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The art made of record Busacca et al. US 2019/0372150 discloses a non-aqueous electrolyte [0270] secondary battery [0230].  Comprising: a positive electrode (cathode structures 112, [0230]), a negative electrode (anode structures 110, [0230]), and a non-aqueous electrolyte [0270].  Wherein the positive electrode includes a positive electrode current collector (140), a positive electrode active substance layer (microporous separator layer).  The positive electrode current collector (cathode current collector, 140) has a part where the positive electrode current collector is exposed at least one edge thereof (see for instance figures 4A & B).  
 	However, Busacca would not provide a specific teaching for an insulation layer (56) having a mass ration and compressive strength found in table 1 and illustrated in for instance figure 2.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D HARRIS whose telephone number is (571)272-6508.  The examiner can normally be reached on Mon-Sat. 5:30AM-8PM EST (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/GARY D HARRIS/           Primary Examiner, Art Unit 1727